DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on October 1, 2021. Claims 1-4, 9-14 and 18 have been amended, claim 7-8 and 16-17 have been canceled, and claims 19-21 have been added
Currently claims 1-6, 9-15 and 18-21 are pending. Claims 1 and 11 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112(b) rejection to claims 1 and 13 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to 1-4, 9-14 and 18 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-6, 9-15 and 18-21 has been maintained.

Response to Arguments
Applicant’s arguments field on October 1, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 13, Applicant argues that the cited references fail to teach or suggest at least the limitations: …the no-show probability of an identified patient for the scheduled appointment is determined based on at least one selected indicator which corresponds to the patient information of the identified patient…if the no-show probability exceeds a predetermined threshold, a mitigating response is automatically performed and an alert communicated via at least one of the appointment schedule …. However, applicant’s argument is directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action. 


In the Remarks on page 15, Applicant acknowledges the 2019 PEG discussed that while the “Machine or Transformation” test may be useful in determining subject matter eligibility, the “Machine or Transformation” test alone is not dispositive of eligibility. 
True, even the “Machine or Transformation” (M-T) test is not the sole test for deciding whether an invention is a patent-eligible process, but claiming a machine for performing the steps in a method is the basic requirement for a claim to be eligible. In other words, a claim that passes the M-T test does not mean the claim is patent-eligible, but without passing the M-T test, the claim is definitely not patent-eligible. No court has ever ruled that a method claim that lacks a machine or a transformation is patent-eligible.


In the Remarks on page 16, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that claims 1, 11, and 18 as amended recite a process with sufficient specificity that such processes cannot practically be performed in the human mind. 
In response to Applicant’s argument, the Examiner respectfully disagrees. The claims recite at least the steps of “identifying a scheduled appointment from an appointment schedule, 


In the Remarks on page 17, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the present invention is most like claim 2 of Example 37, as amended claims 1, 11, and 18 of the present invention now recites a higher level of interconnectedness among the elements of the claims and more positively recite the hardware required to perform these actions. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant’s claims are unlike claim 2 in Example 37. Claim 2 of Example 37 recites “determining the amount of use of each icon using a processor that tracks how much memory has allocated to each application associated with each icon over a predetermined period of time”. Here, the “determining step” requires action to be performed by a processor accessing the computer memory indicative of application usage is not practically performed in the human mind. In contrast, as discussed above, Applicant’s claims recite limitations of “identifying a scheduled appointment from an appointment schedule, identifying one of a plurality of patients stored in the patient database, determining no-show probability of an identified patient for the scheduled 



Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 has been amended to recite “non-transient computer readable storage medium” appears to be typograph error. The U.S. Patent & Trademark Office indicates adding the term “a non-transitory” to a computer-readable medium limitation is not consider as new matter. See U.S. Patent & Trademark Office, Subject Matter Eligibility of Computer Readable media, 1351 Office Action. Gaz. Pat. Office 212 (Feb. 23, 2010). Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-6, 9-10, 11-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 11 recite limitations based on “if” condition have been held that conditional language does not narrow the claims because they can be omitted, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted elements are: what steps, if any, are taken when the “if” conditions are not true. Examiner assumed all conditions are true for the purpose of examination. Clarification is required.
Further, claims 1, 11 and 18 recite the phrase “such that” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Furthermore, claims 1, 11 and 18 recite the term “upon which scheduling is performable” renders the claims indefinite. The term “performable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 
The dependent claims are also rejected for the same reason as each depends on the rejected claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-15 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-6, 9-10 and 19 are directed to a system comprising a processor and non-transient computer readable storage medium, which falls within the statutory category of a machine; Claims 11-15 and 20 are directed to a method for predicting medical no-shows, which falls within the statutory category of a process; and claims 18 and 21 are directed to a non-transient computer-readable storage medium containing instructions, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55. 
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 11 recites limitations of “identifying a scheduled appointment, identifying one of a plurality of patients stored in a patient database, computing a no-show probability for the patient identified for the scheduled appointment via a probability algorithm, and generating a mitigating response based on the no-show probability and communicating an alert… if a predetermined threshold is exceed.” The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 11 recites the additional elements of “a processor”, “a computational device”, “a patient database”, “a machine learning algorithm” and the term “automatically”. These additional elements are recited at a high level of generality, when given the broadest reasonable interpretation to one skill in the art, they are no more than generic computer components and mathematical algorithm. Thus, these additional elements, when considered individually or in an ordered combination with the claim limitations, do not reflect an improvement to the functioning of a computer itself, or another technology or technical field, or imposes any meaningful limits on practicing the abstract idea. Accordingly, the additional elements do not integrate the recited judicial exception into a practical application, and the claims are directed to the abstract idea. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Thus, Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because they neither (1) reflects any improvements to the functioning of a computer itself, or another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e). 
For the foregoing reasons, claims 11-15 and 20 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - system claims 1-6, 9-10, 19 and product claims 18 and 21 parallel claims 11-15 and 20 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al., (US 2020/0160986, hereinafter: Vegas), and in view of Choi et al., (US 2018/0174079, hereinafter: Choi). 
Regarding claim 1, Vegas discloses a system for predicting medical no-shows, comprising: 
an appointment schedule (see ¶ 7-8); 
a processor and non-transient computer readable storage medium configured to execute instructions which determine a no-show probability (see Fig. 7, # 165; ¶ 6-9, ¶ 24, ¶ 58); wherein: 
the appointment schedule identifies one of the plurality of patients stored in the patient database for a scheduled appointment (see ¶ 27, ¶ 30¶ 40-42, ¶ 60-61); 
the no-show probability of an identified patient for the scheduled appointment is determined based on at least one selected indicator which corresponds to the identified patient (see ¶ 54-57, ¶ 64, ¶ 70); 
each of the at least one selected indicators are weighted by a metric (see ¶ 28, ¶ 44, ¶ 55); 
the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder (see ¶ 53, ¶ 59, ¶ 67);

if the no-show probability exceeds a predetermined threshold, a mitigating response is automatically performed and an alert communicated via at least one of the appointment schedule and a computational device upon which scheduling is performable (see ¶ 9, ¶ 50, ¶ 55-56, ¶ 58, and claim 11).  

Vegas discloses a database a reference database; and the data for the prediction is made comes from the database (¶ 40, ¶ 50). Vegas further discloses the scheduled appointment with the likelihood of attendance associated to each patient (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61).
Vegas does not explicitly disclose the following limitations; however, Ginsburg in an analogous art for patient information management discloses
a patient database, which contains patient information associated with each of a plurality of patients (see ¶ 22, ¶ 25, and ¶ 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As a courtesy note to the Applicant, the phrase “historical patient data comprising at least a patient’s actual attendance rate is used to train a machine learning algorithm via reinforcement learning, such that the machine learning algorithm adjusts the metric used to weight each of the at least one selected indicators” is directed to the intended use language and is not given patentable weight. If Applicant(s) desire to give the functional phrase(s) a greater patentable 
In addition, the phrases “the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder”, and “historical patient data comprising at least a patient’s actual attendance rate” are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 2, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the machine learning algorithm determines which selected indicators out of all possible selectable indicators are used to determine the no-show probability (see ¶ 30, ¶ 41-42, ¶ 67).  

Regarding claim 3, Vegas discloses system for predicting medical no-shows of claim 1, wherein the mitigating response comprises changing a scheduling of at least one patient appointment in the appointment schedule (see ¶ 26, ¶ 34, ¶ 58).  

Regarding claim 4, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the mitigating response comprises sending the patient identified for the scheduled appointment a reminding message for the scheduled appointment (see ¶ 32, claim 7).  

Regarding claim 5, Vegas discloses sending a reminder of the scheduled appointment to the identified patient (see claim 7). Vegas does not explicitly disclose the reminder message is sent via email or text messaging; however, Ginsburg discloses the system for predicting medical no-shows of claim 4, wherein the reminder message is sent via email, SMS, or text messaging (see ¶ 485-486). It would have been obvious to one of ordinary skill in the art before the 
  
Regarding claim 6, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the mitigating response comprises allowing an appointment for another patient to be scheduled at the same time as the scheduled appointment (see ¶ 7-9).  

Regarding claim 9, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the selected indicators corresponding to patient information comprise: 
a patient's demographics (see ¶ 24, ¶ 52); 
the patient's engagement history with an office leading up to the scheduled appointment (see ¶ 53, ¶ 60); 
a practice area of the office (see ¶ 33); 
a type of appointment scheduled (see ¶ 52, ¶ 70); 
the patient's actual attendance rate of past appointments (see ¶ 28, ¶ 42); 
scheduling information pertaining to the patient's past appointments (see ¶ 42); 
weather conditions during past appointments (see ¶ 24, ¶ 36); 
an identifier relating to who scheduled the appointment (see ¶ 25, ¶ 61); 
transportation commonly used by the patient (see ¶ 23, ¶ 29); 
diagnoses of the patient (see ¶ 4, ¶ 51, ¶ 59).
 


payment and/or insurance history of the patient (see ¶ 25, ¶ 31, ¶ 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 9 merely describes the patient information is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 10, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the no-show probability is calculated according to a predetermined schedule (see ¶ 55, ¶ 58).  

Regarding claim 11, Vegas discloses a method for predicting medical no-shows performed by a processor of a computing device, comprising: 
identifying a scheduled appointment from an appointment schedule (see ¶ 7-8); 
identifying one of a plurality of patients stored in a patient database containing information pertaining to each of the plurality of patients, the identified patient corresponding o the scheduled appointment (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61);  
1306040012US computing a no-show probability of the identified patient identified for the scheduled appointment based on at least one selected indicator which corresponds to the patient information of the identified patient (see ¶ 54-57, ¶ 64, ¶ 70); and 

each of the at least one selected indicators are weighted by a metric (see ¶ 28, ¶ 44, ¶ 55); 
the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder (see ¶ 53, ¶ 59, ¶ 67);
historical patient data comprising at least a patient’s actual attendance rate is used to train a machine learning algorithm via reinforcement learning, such that the machine learning algorithm adjusts the metric used to weight each of the at least one selected indicators (see ¶ 26-28, ¶ 39-41, ¶ 48-49, ¶ 55-56, ¶ 68, ¶ 71);

Vegas discloses a database a reference database; and the data for the prediction is made comes from the database (¶ 40, ¶ 50); Vegas further discloses the scheduled appointment with the likelihood of attendance associated to each patient (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61). 
Vegas does not explicitly disclose the following limitations; however, Ginsburg in an analogous art for patient information management discloses
a patient database (see ¶ 22, ¶ 25, and ¶ 33-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As a courtesy note to the Applicant, the phrase “historical patient data comprising at least a patient’s actual attendance rate is used to train a machine learning algorithm via reinforcement 
In addition, the phrases “the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder”, and “historical patient data comprising at least a patient’s actual attendance rate” are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 12, Vegas discloses the method for predicting medical no-shows of claim 11, wherein the machine learning algorithm determines which selected indicators out of all possible selected indicators are used to determine the no-show probability (see ¶ 30, ¶ 41-42, ¶ 67).  

Regarding claim 13, Vegas discloses the method for predicting medical no-shows of claim 11, wherein the mitigating response comprises changing a scheduling of at least one patient appointment in the appointment schedule (see ¶ 26, ¶ 34, ¶ 58).  

Regarding claim 14, Vegas discloses the method for predicting medical no-shows of claim 11, wherein the mitigating response comprises sending the patient identified for the scheduled appointment a reminding message for the scheduled appointment (see ¶ 32, claim 7).

Regarding claim 15, Vegas discloses the method for predicting medical no-shows of claim 11, wherein the mitigating response comprises allowing an appointment for another patient to be scheduled at the same time as the scheduled appointment (see ¶ 7-9).  
Regarding claim 18, Vegas discloses a non-transient computer-readable storage medium containing instructions executable by a processor in order to predict medical no-shows, the instructions configured to:  
identify one of a plurality of patients stored in a patient database, the patient database containing information associated with each of the plurality of patients (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61);  
retrieve from an appointment schedule a scheduled appointment which corresponds to the identified patient (see ¶ 34-35, ¶ 61, ¶ 67-69); 
1306040012US compute a no-show probability of the identified patient identified for the scheduled appointment based on at least one selected indicator which corresponds to the patient information of the identified patient (see ¶ 54-57, ¶ 64, ¶ 70); and
Automatically generate a mitigating response and communicate an alert to at least one of the appointment schedule and computing device upon which scheduling is performable if a predetermined threshold is exceeded (see ¶ 9, ¶ 50, ¶ 55-56, ¶ 58, and claim 11), wherein: 
each of the at least one selected indicators are weighted by a metric (see ¶ 28, ¶ 44, ¶ 55); 
the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder (see ¶ 53, ¶ 59, ¶ 67);
historical patient data comprising at least a patient’s actual attendance rate is used to train a machine learning algorithm via reinforcement learning, such that the machine learning algorithm adjusts the metric used to weight each of the at least one selected indicators (see ¶ 26-28, ¶ 39-41, ¶ 48-49, ¶ 55-56, ¶ 68, ¶ 71);

Vegas discloses a database a reference database; and the data for the prediction is made comes from the database (¶ 40, ¶ 50); Vegas further discloses the scheduled appointment with the likelihood of attendance associated to each patient (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61). 
Vegas does not explicitly disclose a patient database; however, Ginsburg in an analogous art for patient information management discloses
a patient database (see ¶ 22, ¶ 25, and ¶ 33-35). 


As a courtesy note to the Applicant, the phrase “historical patient data comprising at least a patient’s actual attendance rate is used to train a machine learning algorithm via reinforcement learning, such that the machine learning algorithm adjusts the metric used to weight each of the at least one selected indicators” is directed to the intended use language and is not given patentable weight. If Applicant(s) desire to give the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant(s) to positively recite the function in the claim.
In addition, the phrases “the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder”, and “historical patient data comprising at least a patient’s actual attendance rate” are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 19, Vegas discloses the system according to claim 1, wherein the measurement of the identified patient's engagement with the reminder comprises at least one of: 
a decision to opt in or out of email, voice, and/or SMS reminders; 
whether the reminder was deliverable; 
whether the reminder was responded to; 

whether the scheduled appointment was added to a personal calendar of the identified patient; and 
whether the identified patient tested their video connection in advance of a video appointment.  

Regarding claim 20, Vegas discloses the method according to claim 11, wherein the measurement of the identified patient's engagement with the reminder comprises at least one of: 
a decision to opt in or out of email, voice, and/or SMS reminders; 
whether the reminder was deliverable; 
whether the reminder was responded to; 
whether the scheduled appointment was confirmed by the identified patient (see ¶ 26-27, ¶ 49); 
whether the scheduled appointment was added to a personal calendar of the identified patient; and 
whether the identified patient tested their video connection in advance of a video appointment.  

Regarding claim 21, Vegas discloses the non-transient computer-readable storage medium containing instructions according to claim 18, wherein the measurement of the identified patient's engagement with the reminder comprises at least one of: 
a decision to opt in or out of email, voice, and/or SMS reminders; 
whether the reminder was deliverable; 
whether the reminder was responded to; 
whether the scheduled appointment was confirmed by the identified patient (see ¶ 26-27, ¶ 49); 
whether the scheduled appointment was added to a personal calendar of the identified patient; and 
whether the identified patient tested their video connection in advance of a video appointment.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kociubinski et al., (US 2010/0106517) discloses a method for medical scheduling and predicting a probability of a patient being late or being a no-show. 
Choi et al., (US 2018/0174079) discloses a method for providing a prediction on a reservation and predicting a likelihood of occurrence of a no-show in which a user fails to attend a reservation event.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624